The facts sufficiently appear from the opinion of the court.
Per Curiam :
The petitions in these cases were filed July 21, 1952. The answers which were filed some 6 months later are in substance general traverses. This is not in compliance with the spirit of our new rules, especially on the question of whether any shipments were made.
The same issues are here presented as in the case of Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467. For the reasons stated therein, plaintiffs’ motions for summary judgment, to the extent that they ask for an adjudication that the jeeps involved in these actions should be classified and rated as passenger motor vehicles, are granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to the plaintiffs for the transportation services herein involved.
It is so ordered.